ORDER

NOW ON this 5th day of March, 2009, the Court, pursuant to Rule 4 of the Cherokee Nation Supreme Court Rules and Procedures, considers the petition and amendment to petition filed herein; and, finds and orders as follows:
1. The petition and amendment to petition is a request for declaratory relief, determining that Legislative Act 14-08 and Legislative Act 7-07 are unconstitutional; and, determining when term limits would be effective under Article VII Section 1 and Section 3 and Article VI Section 3 of the Cherokee Nation Constitution of 1999.
2. Article VIII Section 4 of the Cherokee Nation Constitution of 1999 sets forth in part that the original jurisdiction of the Supreme Court shall be to issue, hear and determine remedial writs and such other jurisdiction as may be conferred by statute.
3. The only statute concerning the original jurisdiction of the Cherokee Nation Supreme Court enacted since the Cherokee Nation Constitution of 1999 became the organic law of the Cherokee Nation on July 26, 2003 is Legislative Act 29-07. Legislative Act 29-07 grants original jurisdiction to the Cherokee Nation Supreme Court concerning disputes between the branches of the Government of the Cherokee Nation and cases or controversy involving Cherokee Nation elections that have not first been addressed by the Cherokee Nation Election Commission.
4. The petitioner’s contention that the language found in Title 20, Chapter 4 § 51 of the C.N.C.A. prior to the passage of Legislative Act 29-07 survived the passage of Legislative Act 29-07 has no merit.
5. Article VIII Section 6 of the Cherokee Nation Constitution of 1999 and Legislative Act 11-07 grants original jurisdiction to the District Courts of the Cherokee Nation of subject matter not reserved to the Cherokee Nation Supreme Court to hear and resolve disputes arising under the laws or Constitution of the Cherokee Nation.
IT IS THEREFORE THE ORDER OF THE COURT that these proceedings shall be transferred to the District Court of the Cherokee Nation and assigned to Judge Bart Fite.
IT IS FURTHER THE ORDER OF THE COURT that the Supreme Court Clerk shall transfer and cause to be filed with the District Court Clerk, the file and all pleadings herein.
IT IS FURTHER THE ORDER OF THE COURT that the Supreme Court Clerk shall cause copies of this Order to be delivered to the parties herein. EXECUTED this day of March, 2009.